Citation Nr: 1620350	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep disorder, claimed as sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung condition, claimed as asthma.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Byron Simpson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1988 and again from March 1990 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO, in relevant part, denied service connection for the Veteran's obstructive sleep apnea and asthma, to include as due to an undisclosed illness.  The Veteran disagreed with that decision and perfected this appeal.  

In November 2013, the Veteran was afforded a hearing before a Veteran's Law Judge (VLJ).  In March 2016, the Veteran was informed that the VLJ who conducted his hearing was no longer with the Board.  The Veteran was offered an opportunity to testify before another VLJ, which he declined.  38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2015); see Letters dated March 11, 2016 and April 11, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case has previously been remanded for opinion as to the nature and etiology of the Veteran's claimed sleep disorder and lung condition with consideration of several different service connection theories.  In pertinent part, an October 2014 VA examination report with addendum determined that the Veteran's asthma and sleep apnea did not have an in-service onset.  This opinion was supported by the rationale that the Veteran's service treatment records did not contain complaints, treatment or diagnoses for these conditions - which is factually correct.

However, the Veteran has testified to experiencing respiratory symptoms and sleep disturbance in service.  The Board is not competent to determine on its own whether his reported symptomatology demonstrated the onset of asthma and sleep apnea in service.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  The Board, therefore, requires an addendum opinion which takes into consideration the Veteran's reported symptomatology in service.

The Board next notes that, in January 2012, the RO granted the Veteran's service connection claim for PTSD and assigned a 50 percent evaluation, effective March 3, 2009.  In the Veteran's subsequent appeal of the denial of the claims presently on appeal, the Veteran stated that the weight of his "non-apnea, PTSD related, sleep disturbance was not properly weighted," and requested that his "compensation be properly accounted for with reference to weight given to his sleep disturbance relative to his PTSD.  See Substantive Appeal Letter dated November 10, 2012.  The Board construes this correspondence as a Notice of Disagreement with the propriety of the evaluation of his service-connected PTSD.  As a Statement of the Case (SOC) has not been issued with respect to this issue, the Board is required to remand, rather than refer, these issues for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2012.

2.  Upon completion of the above, obtain an addendum opinion regarding the onset of the Veteran's asthma and sleep apnea.  Following review of the claims folder contents, the examiner is requested to provide opinion on the following questions:

	a) whether it is at least as likely as not that the Veteran's asthma had its onset in service?  In so doing, the examiner should consider the Veteran's November 2013 testimony before the Board regarding the respiratory symptoms he experienced in service and thereafter.  The examiner is instructed that the Veteran is deemed competent to describe respiratory symptoms and is free to comment as to whether there is any medical reason to accept or reject his contentions that his asthma had its onset in service.

	b) whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service?  In so doing, the examiner is requested to describe the criteria for diagnosing sleep apnea, and consider the Veteran's November 2013 testimony before the Board regarding the symptoms he experienced in service and thereafter.  The examiner is instructed that the Veteran is deemed competent to describe impaired sleep symptoms and is free to comment as to whether there is any medical reason to accept or reject his contentions that his sleep apnea had its onset in service.

If the October 2014 VA examiner is unavailable, obtain an addendum opinion from a similarly qualified examiner.  The need for additional examination/interview of the Veteran is left to the discretion of the examiner.

3.  The AOJ should issue a SOC addressing the issue of entitlement to an initial rating in excess of 50 percent for the Veteran's service connected PTSD.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.  

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




